UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
RIELMER PINEDO-CORAL

                                  Plaintiff(s),


                -against-                                                                 20-CV-1692 (LAK)

RYDER TRUCK RENT AL, INC., et ano.,


                                  Defendant( s)
------------------------------------------x

                                                  ORDER


LEWIS A. KAPLAN,    District Judge.

                  Jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The notice ofremoval fails adequately
to allege the existence of subject matter jurisdiction because, perhaps among other things, it fails adequately
to allege:

                 I       The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing
                         Ass 'n v. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
                         PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).

                •        The citizenship ofone or more corporations. See 28 U.S.C. § 1332(c)(l).

                •        The citizenship of one or more partnerships. See Carden v. ArkomaAssocs. , 494 U.S .
                         195 (1990).

                •        The citizenship of one or more limited liability companies. See Handlesman v.
                         Bedford Village Green Assocs. L.P. , 213 F.3d 48, 52 (2d Cir. 2000).

                •        The nature and citizenship of one or more business entities.

                •        The timely removal of the action from state court.

                  Absent the filing, on or before_March 18, 2020, of an amended notice of removal adequately
alleging the existence of subject matter jurisdiction, the action will be remanded.

                SO ORDERED.

Dated:          March 9, 2020
